          Case 1:21-cr-00118-RCL Document 39 Filed 03/04/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-CR-118 (RCL)
                                           )
ERIC MUNCHEL and                           )
LISA MARIE EISENHART                       )
__________________________________________)

                    DEFENDANTS’ JOINT RESPONSE TO
           GOVERNMENT’S NOTICE OF FILING AND MOTION TO SEAL
          AND MOTION TO SUPPLEMENT RECORD WITH SEALED VIDEO

       NOW COME Defendants Eric Munchel and Lisa Marie Eisenhart, by and through their

undersigned appointed counsel, and respond to the Government’s Notice of Filing and Motion to

Seal, as well as its motion designed to supplement the appellate record (Motion to Supplement

Record with Sealed Video) in their now-pending appeals of this Court’s detention orders.

       Although the Government’s own descriptions of its actions generally try to avoid using

the phrase ex parte, its filings make quite plain that this is precisely what happened here:

               In providing the Court with the videos—to include the six Capitol
               building CCTV videos that were not part of the underlying record
               or yet disclosed to the defense—undersigned counsel mistakenly
               believed that all of the videos had already been disclosed to local
               defense counsel and were part of the factual record arising from
               the detention hearing in Tennessee and thus did not serve local
               counsel with the exhibits upon transfer of the case.

ECF #35, at 1-2 (emphasis added). Questions also arise from this “mistake[]” claim.

       First, it is troubling that this problem comes on the heels of the Government’s wrongful

efforts to obtain emergency stays of U.S. Magistrate Frensley’s conditional release orders in

Tennessee. See ECF #15 (describing procedural due process violations in failures to provide

Defendants with fair notice, appointment of counsel, or adversary hearing in this District – and



                                                 1
          Case 1:21-cr-00118-RCL Document 39 Filed 03/04/21 Page 2 of 5




reviewing Court with a copy even of Defendant Eisenhart’s prior adversary briefing – prior to

entry of one-sided stay requests).

       Second, this “mistake[]” was not a one-time event. In addition to the ex parte letter and

“supplemental exhibits” sent to this Court’s Chambers shortly before Defendants’ joint detention

hearing on February 17, 2021, ECF #35-1, we now know a separate ex parte letter with those

same exhibits was also sent to Chief Judge Howell on February 3, 2021, ECF #35-2 (first

disclosed to defense counsel this Tuesday). Moreover, we now also know that other private

emails, revealed to defense counsel only after their detentions were appealed, were also sent by

the prosecution to Chambers. There appears to have been a pattern of ex parte communications

exhibited in this case.

       Third, the Government provides no basis, whatsoever, to explain how it could have

reasonably believed that all of these videos, including all eight Capitol building CCTV videos,

had “already been disclosed to defense counsel.” ECF #35, at 1. The Government did not

provide any videos to local defense counsel prior to the February 17 detention hearing. Nor does

the Government provide any explanation of how it could have reasonably believed that all eight

Capitol building CCTV videos had been produced to defense counsel either here or in

Tennessee, or “were part of the factual record arising from the detention hearing in Tennessee.”

ECF #35, at 2. One AUSA (Ahmed Baset) who twice provided ex parte materials to this Court

was present at, and even spoke at, Mr. Munchel’s Tennessee detention hearing. See Jan. 22,

2021 Tr. of Munchel Detention Hearing at 163-168. He was fully aware that the Government

had not submitted any videos during Mr. Munchel’s Tennessee detention hearing. Nor had the

Government introduced any videos at Eisenhart’s Tennessee detention hearing – the only videos

submitted in the Magistrate Court as exhibits were introduced by the defense. In addition, when



                                                2
          Case 1:21-cr-00118-RCL Document 39 Filed 03/04/21 Page 3 of 5




this AUSA twice submitted the 50-minute video, eight other videos, and “rough” transcript to

this Court, he surely knew the letters accompanying those materials did not include any “cc” to

defense counsel. His ex parte submissions were also submitted simultaneously with full

transcripts of the Tennessee hearings – which themselves revealed that only two of the eight

Capitol building CCTV videos had even been discussed during those hearings. Compare Feb. 3,

2021 letter & Feb. 17, 2021 letter (both submitting videos together with full Tennessee

transcripts) with Jan. 25, 2021 Tr. of Eisenhart Detention Hearing, at 81-82 (Eisenhart’s

Tennessee defense counsel introduces Defendant’s Exhibits 7 & 8 as “excerpts from two security

cameras that Mr. – that the Government provided to defense counsel”).

       Even if the Government did provide the 50-minute video to Munchel’s Tennessee

defense counsel, it knew it had not provided this video to either of undersigned counsel and,

more importantly, had not notified undersigned counsel that it had submitted that video to this

Court. Due Process, ethical rules, and the Federal Rules required more. See American Bar

Association Rule 2.9 (“A judge shall not . . . consider ex parte communications . . . concerning a

pending or impending matter....”); Fed. R. Crim. P. 49 (requiring parties to serve motions and

record materials on opposing party). Defense counsel had no reason to know or believe the

Government had provided the 50-minute video or the other referenced materials to this Court

before the February 17th detention hearing – especially since the Government had not introduced

videos in either of the Tennessee detention hearings.1 See Jan. 22, 2021 Tr. of Munchel



1
 In its motion requesting to supplement the record with this 50-minute video, the Government
asserts that “in Tennessee, [Mr. Munchel] introduced under seal excerpts from the iPhone
video.” ECF #36, at 2 (emphasis supplied). To be clear, Mr. Munchel introduced one 12-minute
excerpt from the 50-minute video. He also introduced under seal another video taken the night
before, on January 5, 2021. See Jan. 22, 2021 Tr. of Munchel Detention Hearing at 118 (Court
confirms defense counsel had provided the two videos to Government counsel). Mr. Munchel’s
counsel submitted those same two videos to this Court on February 10, 2021, and provided them
                                                3
          Case 1:21-cr-00118-RCL Document 39 Filed 03/04/21 Page 4 of 5




Detention Hearing at 78; Jan. 25, 2021 Tr. of Eisenhart Detention Hearing (verifying that only

Government Exhibit submitted was Exhibit No. 1, the Amended Criminal Complaint). In fact,

during the joint detention hearing held here, Munchel’s counsel even asked this Court if it had

reviewed the two more limited videos she had submitted under seal. See Feb. 17, 2021 Tr. at 17.

Yet no one ever mentioned other videos the Government had submitted – then, or even after

Munchel’s counsel later addressed another allegation claiming Munchel had helped protesters

outside the Capitol, when she specifically noted how, “Unfortunately, the Court doesn’t have

that portion of the video. I didn’t send you the whole 50 minutes. I sent the part inside the

Capitol.” Id. at 27 (emphasis added). As this comment verifies, Munchel’s counsel plainly did

not believe, and had been given no reason to know, that Munchel’s entire 50-minute iPhone

video had been submitted to this Court. Unaware that this video had been submitted ex parte,

counsel did not make arguments specifically addressing all of the words and conduct in that

video. The Government’s Motion’s suggestion that prejudice to these Defendants is absent here,

see ECF 36 at 3, thus falls flat.

        Finally, even if the Government somehow could have plausibly believed all these videos

had previously been provided to Tennessee defense counsel, that still fails to address the

“unofficial rough transcript” of Munchel’s 50-minute video that it also submitted ex parte. The

Government had no viable reason whatsoever to believe this had ever previously been provided

to defense counsel, in Tennessee or locally. Undersigned defense counsel thus had no

opportunity to review this rough transcript for accuracy or completeness prior to this Court’s

joint detention hearing, and no reason to even know it existed. Undersigned defense counsel first




to the Government again the same day, because that is what the law requires – both the discovery
and the fact that it is being submitted to a court.
                                                 4
          Case 1:21-cr-00118-RCL Document 39 Filed 03/04/21 Page 5 of 5




learned of this rough transcript’s submission to this Court (and its existence) only after their joint

detention hearing had already ended and their appeals had been filed. And even if all such items

sent to this Court had been previously produced in discovery, the submission letters themselves

could not properly be submitted ex parte, since they involved the Government specifically asking

this Court to take special notice of these rough transcriptions. See Feb. 3, 2021 letter, ECF #35-2

(“To focus your review, partial draft transcriptions of the video recordings are being provided.”);

Feb. 17, 2021 letter, ECF #35-1 (“To help with the Court’s review, partial transcriptions of the

video recordings are being provided.”) (emphasis added). Indeed, the fact that these were

described as “partial” transcriptions naturally suggests that key mitigating portions may well

have been left out.

       While Fed. R. App. P. 10(e)(2)(B) is designed to allow a record on appeal to be corrected

when omissions are due to mere “error or accident,” it does not allow for supplementation of the

record to add documents not timely shared with the defense, not filed in the Magistrate Court

below, and submitted to this District Court only ex parte, prior to its proceedings that yielded the

very ruling that is now under appeal.

       Accordingly, the Government’s Motion to Supplement the Record should be denied.

       Dated: March 4, 2021                            Respectfully submitted,

       A.J. KRAMER                                     ___/s/ Gregory S. Smith______________
       FEDERAL PUBLIC DEFENDER                         Gregory S. Smith (D.C. Bar #472802)
                                                       Law Offices of Gregory S. Smith
                 /s/                                   913 East Capitol Street, S.E.
       _____________________________                   Washington, D.C. 20003
       SANDRA ROLAND                                   Telephone: (202) 460-3381
       Assistant Federal Public Defender               Facsimile: (202) 330-5229
       625 Indiana Avenue, NW                          Email: gregsmithlaw@verizon.net
       Washington, DC 20004
       (202) 208-7500                                  Counsel for Lisa Marie Eisenhart
       sandra_roland@fd.org
       Counsel for Eric Munchel

                                                  5
